DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

The response to the prior requirement for restriction between inventions relating to a drink-printing system and method of operating a drink-printing system is acknowledged, as the Group drawn to a drink-printing system has been elected and claims pertaining to the method of operating the drink-printing system have been canceled. However, multiple new claims have been added and the application now contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
A. The drink printing system wherein the sensor(s) distinguishes between different types of beverages by analyzing an absorbance or reflectance of light.
B. The drink printing system wherein the sensor(s) distinguishes between different types of beverages by analyzing foam quality and/or properties.
C. The drink printing system wherein the sensor(s) distinguishes between different types of beverages by analyzing thermal energy and/or temperature.
D. The drink printing system wherein the sensor(s) distinguishes between different types of beverages by analyzing a color property.
E. The drink printing system wherein the sensor(s) distinguishes between different types of beverages by analyzing a chemical property.

G. The drink printing system wherein the sensor(s) distinguishes between different types of beverages by analyzing a photograph.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 5, 6, 17 and 27.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-G lack unity of invention because even though the inventions of these groups require the technical feature of operating one or more sensors for sensing property-data of a current drink to distinguish between multiple types of beverages, multiple types of coffee, or multiple types of beer, and selecting a colorant reservoir for ink-jet printing in accordance with the results of the drink-distinguishing operations, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lavie et al. (US 2009/0317519 A1) and Lillard (US 8,763,918 B2).
Lavie et al. teaches a method for printing an image on a foamed portion of a beverage (abstract) comprising an inkjet printer 120 for printing on the beverage (figure 2; paragraph 31), 
Lillard teaches a method for dispensing a beverage (abstract) where barcode indicia 12 on a container for the beverage is read by scanner (sensor) 18 to determine the particular type of beverage to be dispensed (page 9 lines 1 -8 and 32-38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus/process of Lavie et al. to use such a sensor to determine the beverage type, and to adjust the coloring based on the determined beverage type since the reference already suggests different images/logos/colors can be used based on desired indicia to be applied (e.g. logo for a beer company on the foam of a beer or logo for a coffee company on the crema of a latte/espresso), and already suggests wanting to use ink colors which contrast those of the printing surface (e.g. espresso crema has a darker color that latte foam or beer foam), and therefore in order to automatically adjust the color of the ink used based on the type of drink, where automating a manual activity is not sufficient to distinguish over the prior art In re Venner, 262 F.2d 91,95, 120 USPQ 193, 194 (CCPA 1958), and to eliminate the possibility of human error.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILL E CULLER/            Primary Examiner, Art Unit 2853